 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this 9th day
of November, 2005, between EMAK Worldwide, Inc. (the “Company”) and Jim Holbrook
(the “Executive”).
RECITAL
     The Company desires to employ the Executive, and the Executive desires to
be so employed by the Company, on the terms and subject to the conditions set
forth in this Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises and the mutual promises
set forth in this Agreement, the Company and the Executive hereby agree as
follows:
     1. Employment.
          (a) Subject to the terms and conditions contained herein, the Company
hereby agrees to employ the Executive, and the Executive accepts such employment
commencing on November 14, 2005 (the “Effective Date”) until the earlier of
(i) December 31, 2010, or (ii) the date such employment is terminated pursuant
to Section 4 of this Agreement (the “Employment Term”).
          (b) The Executive shall have the title of Chief Executive Officer of
the Company, and such other title or titles, if any, as from time to time may be
assigned to the Executive by the Board of Directors of the Company (the
“Board”). In such capacity, the Executive shall be the highest-ranking officer
of the Company and shall have the same status, privileges, and responsibilities
normally inherent in such capacity in public corporations of similar size and
character. The Executive shall also perform such duties for the Company as may
from time to time be assigned to the Executive by the Board which are consistent
with Executive’s Chief Executive Officer position. In addition, for so long as
the Executive remains Chief Executive Officer, the Board shall nominate him as a
director of the Company. In addition, the Executive shall serve as an officer
and director of such Company subsidiaries and affiliates (domestic and foreign)
as requested by the Board. As Chief Executive Officer and Board Member, the
Executive shall abide by all of the policies, procedures and codes of ethics of
the Company applicable to senior executives and employees of the Company,
including, without limitation, any restrictions on purchase and/or sale of
Company securities.
          (c) The Executive will devote his entire business time, energy,
attention and skill to the services of the Company and its affiliates and to the
promotion of their interests. So long as the Executive is employed by the
Company, except as provided in
Appendix F-1

 



--------------------------------------------------------------------------------



 



the last paragraph of Section 1(c), the Executive shall not, without the written
consent of the Company:
               (i) engage in any other activity for compensation, profit or
other pecuniary advantage, whether received during or after the term of this
Agreement;
               (ii) render or perform services of a business, professional, or
commercial nature other than to or for the Company, either alone or as an
employee, consultant, director, officer, or partner of another business entity,
whether or not for compensation, and whether or not such activity, occupation or
endeavor is similar to, competitive with, or adverse to the business or welfare
of the Company; or
               (iii) invest in or become a shareholder of another corporation or
other entity; provided, that the Executive’s investment solely as a shareholder
in another corporation shall not be prohibited hereby so long as such investment
is not in excess of two percent (2%) of any class of shares that are traded on a
national securities exchange.
Notwithstanding the foregoing, Executive shall have the right to devote a de
minimis portion of his business time to personal investments and civic
commitments that are not in any way competitive with the Company’s business,
provided that the time devoted thereto shall not interfere in any material
respect with the performance of Executive’s duties.
          (d) The Executive shall sign and adhere to the Confidentiality and
Invention Assignment Agreement (the “Confidentiality Agreement”) attached as
Appendix A.
     2. Location of Employment. The Executive’s principal place of employment
shall be at the executive offices of the Company, currently located at 6330 San
Vicente Blvd., Los Angeles, CA 90048; provided, that the Executive will
routinely be required to travel to various domestic and foreign locations.
     3. Compensation.
          (a) Base Salary. In exchange for full performance of the Executive’s
obligations and duties under this Agreement, the Company shall pay the Executive
an annual base salary (the “Base Salary”) equal to $500,000, payable in
installments in accordance with the Company’s standard payroll practices. On
April 1, 2007 and on April 1 of each subsequent year during the term of this
Agreement, the Base Salary shall be increased (but not decreased) to reflect
cost of living changes as determined by the Board. In addition, the Board shall
review the Base Salary annually during the period of the Executive’s employment
hereunder and, in its sole discretion, the Board may increase the Base Salary
from time to time based upon the performance of the Executive, the financial
condition of the Company, prevailing industry salary levels and such other
factors as the Board determines.

2



--------------------------------------------------------------------------------



 



          (b) Signing/Retention Bonus. The Company shall pay the Executive a
signing/retention bonus consisting of the following:
               (i) Cash Bonus. The sum of $75,000, which shall be paid within 10
business days after the Effective Date. If Executive’s employment is terminated
under Section 4(c) or (d) prior to January 1, 2007, the Executive shall repay
the Company a pro-rata portion of such bonus.
               (ii) Restricted Stock Units. On the Effective Date, the Company
shall grant the Executive a number of restricted stock units (the “RSUs”)
pursuant to the Company’s 2000 Stock Option Plan having a value on the date of
grant, as determined by the Board, based on the average closing price for the 30
calendar days preceding the Effective Date, of $225,000. The RSUs shall vest
monthly over the two year period ending December 31, 2007, with the shares of
Common Stock underlying such RSUs issuable on December 31, 2007, subject to the
Executive remaining employed with the Company through such date. The terms and
conditions of the RSUs shall be governed by the 2000 Stock Option Plan and the
Restricted Stock Unit Agreement in the form attached as Appendix B executed by
the Company and the Executive.
          (c) Annual Incentive Bonus. Executive shall be eligible to receive an
annual incentive bonus (the “Annual Incentive Bonus”) after the end of each
fiscal year that is included within the Employment Term (not including 2005).
The Annual Incentive Bonus shall consist of two components: the “Annual EBITDA
Bonus” and the “Strategic Performance Bonus.”
               (i) Annual EBITDA Bonus. The Annual EBITDA Bonus shall be based
upon the targeted EBITDA (as defined below) of the Company as approved by the
Board at the beginning of the calendar year and as set forth in the Company’s
business or operating plan for such year prepared in the ordinary course of
business (the “Earnings Target”). The Annual EBITDA Bonus shall be 25% of the
Base Salary for the applicable year if the Company’s EBITDA is equal to 100% of
the Earnings Target. The Annual EBITDA Bonus shall be 50% of the Base Salary for
the applicable year if the Company’s EBITDA equals or exceeds 150% of the
Earnings Target. If the EBITDA is between 100% and 150% of the Earnings Target,
the Annual EBITDA Bonus shall be prorated between 25% and 50% of the Base
Salary. If the EBITDA is between 80% and 100% of the Earnings Target, the Annual
EBITDA Bonus shall be prorated between 0% and 25% of the Base Salary. Executive
shall not receive such Annual EBITDA Bonus if the EBITDA is less than 80% of the
Earnings Target.
For purposes of this Agreement, “EBITDA” shall be defined as the earnings before
interest, taxes, depreciation, and amortization of the Company, derived from its
audited consolidated financial statements less a “Capital Charge” for
acquisitions, if any. The Capital Charge shall be calculated as the weighted
average cost of capital (“WACC”)

3



--------------------------------------------------------------------------------



 



multiplied by “Average Invested Capital” over the measurement period. WACC shall
be calculated as: (WACC FORMULA) [v14635v1463500.gif]

           
RE = cost of equity
  D = market value of the firm’s debt   D/V = percentage of financing that is
debt  
RD = cost of debt
  V = E + D   TC = corporate tax rate  
E = market value of the firm’s equity
  E/V = percentage of financing that is equity      

For purposes of this Agreement, “Average Invested Capital” shall mean the total
cost of acquisitions of businesses (stock or asset acquisitions) since the
Effective Date. A sample WACC calculation is set forth on Appendix C.
               (ii) Strategic Performance Bonus. Subject to the discretion of
the Board, the Company may pay Executive an annual Strategic Performance Bonus,
after taking into account the Company’s long-term prospects and position and the
accomplishment of strategic goals as devised by mutual agreement of the Board
and Executive. Such annual bonus shall be targeted at 25% of Base Salary for
achievement of strategic goals and may be increased up to 50% of the Base Salary
for extraordinary performance.
          (d) Cumulative EBITDA Bonus. Executive shall be eligible to receive an
additional bonus (the “Cumulative EBITDA Bonus”) based upon the EBITDA (as
defined in Section 4(c) above) performance of the Company over the five fiscal
years commencing January 1, 2006 and ending December 31, 2010 (the “Performance
Period”). The Cumulative EBITDA Bonus will be based upon the Company exceeding
the “Minimum EBITDA Threshold” established for the fiscal years during the
Performance Period. The Minimum EBITDA Thresholds are set forth on Appendix D.
At the end of each fiscal year during the Performance Period, the cumulative
EBITDA of the Company since the commencement of the Performance Period will be
measured (i.e., January 1, 2006 to December 31, 2006, January 1, 2006 to
December 31, 2007, etc., each a “Measurement Period”). If the cumulative EBITDA
for the Measurement Period exceeds the cumulative Minimum EBITDA Thresholds for
such Measurement Period (the “Excess EBITDA”), the Executive will be entitled to
a Cumulative EBITDA Bonus payment equal to 8% of the Excess EBITDA, less the
amount of any Cumulative EBITDA Bonus payment for prior Measurement Periods.
Notwithstanding the foregoing, Cumulative EBITDA Bonus payments will be subject
to a maximum of 200% of the cumulative Base Salary paid to Executive over the
Measurement Period less the cumulative Annual Incentive Bonus paid or payable
over such Measurement Period. Each Cumulative EBITDA Bonus payment shall be paid
on the April 1 following the end of the Measurement Period at issue.

4



--------------------------------------------------------------------------------



 



In the event that at any time during the Performance Period a fiscal year’s
earnings are restated downward, the Company shall offset the excess Annual
Incentive Bonus payment, if any, to Executive from the Cumulative EBITDA Bonus.
If doing so would create any legal issues for the Company, the Executive agrees
to repay any such excess Annual Incentive Bonus immediately on demand. If a
fiscal year’s earnings are restated upward, the Company shall promptly make
payment of any under paid Annual Incentive Bonus. A sample Cumulative EBITDA
Bonus calculation is set forth on Appendix D.
          (e) Stock Option. On the Effective Date, the Company shall grant the
Executive a non-qualified option to purchase 500,000 shares of common stock of
the Company (the “Option”) pursuant to the Company’s 2000 Stock Option Plan
and/or the Company’s 2004 Stock Incentive Plan. The Option shall vest in four
equal annual installments of 25% each on each of the first, second, third and
fourth anniversaries of the date of grant, subject to the Executive’s continued
employment with the Company through the applicable vesting dates. 25% of the
installment that vests on each anniversary shall have an exercise price equal to
fair market value (determined in accordance with Section 3(b)(ii)) as of the
date of grant; 25% shall have an exercise price equal to $10 per share; 25%
shall have an exercise price equal to $12.50 per share; and 25% shall have an
exercise price equal to $15 per share. The terms and conditions of the Option
shall be governed by the applicable Company plan and the form of Stock Option
Agreement attached hereto as Appendix E executed by the Company and the
Executive.
          (f) Business Expenses. During the Executive’s employment under this
Agreement, the Executive shall be reimbursed by the Company for reasonable
business expenses actually incurred or paid by the Executive, consistent with
the policies of the Company, in rendering to the Company the services provided
for in this Agreement, upon presentation of expense statements or such other
supporting information as is consistent with the policies of the Company.
Executive shall be subject to the Company’s travel policy as applicable to
senior Company executives, with the following exceptions: (i) any length of
flight limitations for business class upgrades shall not apply to Executive
(i.e., Executive may upgrade any domestic flight, as long as the upgrade
otherwise complies with the Company’s travel policy described above); and
(ii) Executive shall be entitled to book business class tickets for all
international flights.
          (g) Vacation. In accordance with the Company’s policy for executives
at the rank of vice president and above, no specific amount of vacation time
will be accrued by Executive. Executive shall be entitled to such vacation days
as permitted by the Board, which shall be scheduled to minimize the disruption
of the Executive’s absence on the Company’s business.
          (h) Employee Benefits. During the Executive’s employment under this
Agreement, the Executive shall be entitled to participate in all benefit plans
(including deferred compensation plans and any medical, dental, healthcare
reimbursement, long term disability or life insurance plans) which shall be
available from time to time to

5



--------------------------------------------------------------------------------



 



senior executives of the Company generally, except to the extent such
participation in any plan would, in the opinion of the Board, alter the intended
tax treatment of such plan. The Executive acknowledges and agrees that the Board
may in its discretion terminate at any time or modify from time to time any such
benefit plans.
          (i) Executive Perquisites. During the Executive’s employment under
this Agreement, the Executive shall be entitled to participate in all special
benefit or perquisite programs generally available from time to time to senior
executives of the Company (including reasonable relocation expenses and
temporary housing expenses, auto allowance and cell phone allowance), on the
terms and conditions then prevailing under each such program. The Executive
acknowledges and agrees that the Board may in its discretion terminate at any
time or modify from time to time any such benefits or programs. The Company
shall promptly reimburse the Executive for all reasonable expenses actually
incurred or paid by the Executive in setting up a home office for purposes of
rendering to the Company the services provided for in this Agreement, upon the
presentation of statements of such expenses.
          (j) Other than as expressly set forth in this Section 3 or Section 4
below, the Executive shall not receive any other compensation or benefits except
to the extent provided by the Board.
     4. Termination. Except as specifically set forth in this Section 4, if the
Executive’s employment is terminated for any reason, the Executive shall not be
entitled to any compensation or benefits from the Company, under this Agreement
or otherwise, except for the following: (i) the Base Salary and reasonable
business expenses incurred but not yet reimbursed, under Section 3 of this
Agreement through the date of such termination; and (ii) such benefits, if any,
as may be required to be provided by the Company under the Consolidated Omnibus
Budget Reconciliation Act (COBRA). The foregoing sentence does not limit any
rights that the Executive may have to vested benefits under any plan governed by
the Employee Retirement Income Security Act of 1974 (ERISA) or with respect to
any equity awards the Executive may have outstanding.
          (a) Disability. The employment of the Executive under this Agreement
may be terminated by the Company immediately upon giving the Executive notice if
(i) the Board determines that the Executive is unable to discharge his essential
job duties by reason of illness or injury or (ii) the Executive has been unable
to discharge his essential job duties by reason of illness or injury for either
(A) a period of two consecutive months or (B) twelve weeks in any twelve-month
period.
If the Executive’s employment is terminated pursuant to this subsection (a),
subject to the Executive’s execution of a general release and waiver in a form
provided to the Executive by the Company, which shall be substantially in the
form attached as Appendix F (the “Release”), but which may be modified to
reflect the terms of this Agreement and to ensure that the Release meets
applicable legal requirements, prior to the 45th day following such termination,
the Company shall pay to the Executive (subject to the

6



--------------------------------------------------------------------------------



 



Executive continuing to honor his commitments under the attached Confidentiality
Agreement) the Annual Incentive Bonus, if any, that the Executive would have
earned in the calendar year in which the employment terminated had the
Executive’s employment not been terminated, multiplied by a fraction, the
numerator of which is the number of days in that calendar year through the date
of termination and the denominator of which is 365. Payment under this provision
shall be made to the Executive on the later of (i) seven months after the date
the Executive terminated employment; or (ii) the date that it would have been
paid had the Executive remained employed.
          (b) Death. The employment of the Executive under this Agreement shall
terminate on the date of the Executive’s death.
          (c) Cause. The employment of the Executive under this Agreement may be
terminated by the Company upon written notice from the Board that Cause exists
for termination. For the purposes of this Agreement, the term “Cause” shall mean
that, in the opinion of the Board, the Executive has (i) refused or failed to
perform, to the reasonable satisfaction of the Board, any duties assigned to the
Executive by the Board (consistent with his Chief Executive officer position) or
contemplated or obligated under this Agreement, provided that such refusal or
failure is not curable or cured within ten (10) days after written notice
thereof from the Company specifying such refusal or failure in reasonable
detail, (ii) committed a breach of the terms of this Agreement or any other
legal obligation to the Company, provided that such breach is not curable or
cured within ten (10) days after written notice thereof from the Company
specifying such breach in reasonable detail, (iii) failed to perform any of the
Executive’s obligations under the Confidentiality Agreement, (iv) demonstrated
gross negligence or willful misconduct in the execution of the Executive’s
duties, (v) been convicted of or pleaded nolo contendere to a felony or other
serious crime, (vi) repeatedly and intemperately used alcohol or drugs in a
manner that interferes with the performance of Executive’s duties, (vii) engaged
in business practices or personal conduct which, in the reasonable opinion of
the Board, are unethical or reflect adversely on the Company,
(viii) misappropriated assets of the Company; (ix) been repeatedly absent from
work during normal business hours for reasons other than disability, appropriate
vacation, or sick time; or (x) improperly used any former employer’s trade
secrets.
For the purposes of this Section, no act or failure to act on Executive’s part
shall be considered “willful” unless it is done, or omitted to be done, by him
in bad faith or without reasonable belief that his action or omission was in the
best interests of the Company. Any act or failure to act by Executive that is
either based upon authority given pursuant to a resolution duly adopted by the
Board, or based upon the advice of counsel for the Company, and that does not
violate law or Executive’s fiduciary obligations to the Company shall be
presumed to be done, or omitted to be done, in good faith and in the best
interests of the Company.

7



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, if Executive is terminated for Cause and it is
subsequently determined by an arbitrator that such termination was not for
Cause, then such termination shall be deemed a termination without Cause. By the
same token, if the Executive’s employment terminates for (i) Good Reason, but at
a time when an arbitrator determines that the Company had Cause to terminate the
Executive (or would have had Cause if it then knew all relevant facts) under (a)
Section 4(c)(iii) – (viii), (b) Section 4(c)(x), (c) 4(c)(i) or (ii) and the
Company gave Executive written notice of its intent to assert that it had cause
under either of those subsections within 10 business days of Executive having
terminated his employment for Good Reason, or (d) under Section 4(c)(ii) as to
any material breach by Executive; or (ii) any other reason, but at a time when
an arbitrator determines that the Company had Cause to terminate the Executive
under Section 4(c)(iii) or (viii) (or would have had Cause under either of those
provisions if it then knew all relevant facts), Executive’s termination shall be
treated as a discharge by the Company for Cause and the Executive shall repay
the Company all benefits that he received on account of his termination in
excess of those he would have received in a for Cause termination.
          (d) Notice by Executive. The employment of the Executive under this
Agreement shall terminate upon receipt by the Board of twelve (12) months prior
written notice of resignation signed by the Executive. The Executive promises
not to terminate his employment without first providing such 12-month written
notice.
          (e) Without Cause. In addition to the circumstances described in
subsections (a), (b), (c), and (d) above, the Company may terminate the
Executive’s employment for any reason or no reason and with or without cause or
prior notice. The Executive understands that, subject to subsections (d) above,
he is an at-will employee and may be terminated by the Company without cause or
prior notice pursuant to this subsection (e) notwithstanding any other provision
contained in this Agreement. This at-will relationship will remain in effect
during the term of this Agreement and so long thereafter provided that the
Executive remains employed by the Company, unless such at-will employment
relationship is modified by a specific, express written agreement signed by the
Company’s Chairman of the Board.
If the Executive’s employment is terminated pursuant to this subsection (e),
subject to the Executive’s execution of a Release prior to the 45th day
following such termination, the Company shall pay to the Executive (subject to
the Executive continuing to honor his commitments under the attached
Confidentiality Agreement):
               (i) an amount equal to the Base Salary that would have been
payable to the Executive for the period beginning on the employment termination
and ending on the later of December 31, 2007 or the first anniversary of the
employment termination if the Executive had remained employed during such period
in the form of salary continuation (each such payment under this provision shall
be paid to the Executive

8



--------------------------------------------------------------------------------



 



seven months after the date it would have been paid had the Executive remained
employed), and
               (ii) the Annual Incentive Bonus, if any, that the Executive would
have earned in the calendar year in which the employment terminated had the
Executive’s employment not been terminated, multiplied by a fraction, the
numerator of which is the number of days in that calendar year through the date
of termination and the denominator of which is 365 (each such payment under this
provision shall be paid to the Executive on the later of (i) seven months after
the date the Executive terminated employment; or (ii) the date that it would
have been paid had the Executive remained employed.
          (f) Without Cause Following A Change In Control. If the Company
terminates the Executive’s Employment without Cause during the 12 months
following a Change in Control (as defined below), subject to the Executive’s
execution of a Release prior to the 45th day following such termination the
Company shall pay (on the later of (i) the 7th month following such termination;
or (ii) the date that a bonus otherwise would be payable under Section 3(d) but
for such termination) the Executive a lump sum equal to two years Base Salary,
plus the amount set forth in Section 4(e)(ii) above.
For purposes of this Agreement, the term “Change in Control” shall mean the
occurrence of any of the following events with respect to the Company:
               (i) all or substantially all of the assets of the Company are
sold or transferred to another corporation or entity; or
               (ii) the Company is sold, transferred, merged, consolidated,
ventured or reorganized into or with another corporation or entity, with the
result that upon conclusion of the transaction less than a majority of the
outstanding securities entitled to vote generally in the election of directors
or other capital interests of the acquiring corporation or entity are owned,
directly or indirectly, by the shareholders of the Company immediately prior to
the sale, transfer, merger, consolidation, venture or reorganization; or
               (iii) there is a report filed on Schedule 13D or Schedule 14D-1
(or any successor schedule, form or report), each as promulgated pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), disclosing
that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act) has become the beneficial owner (as the
term “beneficial owner” is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) of securities representing more
than 50% of the combined voting power of the then-outstanding voting securities
of the Company; or
               (iv) the individuals who, at the beginning of any period of two
consecutive calendar years, constituted members of the Board cease for any
reason to constitute at least a majority thereof unless the nomination for
election by the Company’s

9



--------------------------------------------------------------------------------



 



stockholders of each new director of the Company was approved by a vote of at
least two-thirds of the directors of the Company still in office who were
directors of the Company at the beginning of any such period.
          (g) Good Reason. The Executive may terminate his employment hereunder
for “Good Reason.” For the purposes of this Agreement, “Good Reason” shall mean
either (i) a material breach of this Agreement by the Company; (ii) a material
diminution in the Executive’s position, duties or responsibilities as Chief
Executive Officer as contemplated by Section 1 of this Agreement (however,
replacement as a member of the Boards of Directors shall not constitute Good
Reason); or (iii) the Company requiring relocation of Executive’s principal
place of employment from Southern California to a location other than Chicago,
Illinois or St. Louis, Missouri.
Notwithstanding the foregoing, a termination shall not be treated as a
termination for Good Reason (i) if the Executive specifically consented in
writing to the occurrence of the event giving rise to the claim of termination
for Good Reason; or (ii) unless the Executive, within 30 days after such Good
Reason event occurs, provides written notice to the Company specifying in
reasonable detail the occurrence of one of such events and stating that he
intends to terminate his employment for Good Reason and specifying the factual
basis for such Good Reason event, and if capable of being cured, such Good
Reason event shall not have been cured within 30 days of the receipt by the
Company of such notice.
If the Executive shall terminate his employment for Good Reason under this
subsection (g), subject to the Executive’s execution of the Release within
45 days of termination of employment, the Company shall seven months following
such termination of employment pay the amounts determined under Sections 4(e)(i)
and (ii) at the times determined under such sections (subject to the Executive
continuing to honor his commitments under the attached Confidentiality
Agreement).
          (h) The Executive shall not have a duty to mitigate the costs to the
Company under Section 4.
     5. Golden Parachute & 162(m) Limitation. The Executive agrees that his
payments and benefits under this Agreement and all other contracts,
arrangements, or programs shall not, in the aggregate, exceed the maximum amount
that may be paid to him without triggering golden parachute penalties under
Section 280G and related provisions of the Internal Revenue Code, as determined
in good faith by the Company’s independent auditors. If any benefits must be cut
back to avoid triggering such penalties, his benefits shall be cut back in the
priority order designated by the Company. If an amount in excess of the limit
set forth in this section is paid to him, the Executive will repay the excess
amount to the Company upon demand, with interest at the rate provided for in
Internal Revenue Code (the, “Code”) Section 1274(b)(2)(B). The Company and the
Executive agree to cooperate with each other in connection with any
administrative or judicial proceedings concerning the existence or amount of
golden parachute penalties

10



--------------------------------------------------------------------------------



 



with respect to payments or benefits the Executive receives. Similarly, the
Executive agrees that no payment under this Agreement or any other contract,
arrangement, or program shall be made to him if Code Section 162(m) would
prevent the Company from receiving a deduction for such payment. If, however,
any payment is not made pursuant to the previous sentence, the Company shall
make such payment as soon as practicable in the first calendar year that it
reasonably determines that it can do so and still receive a deduction for such
payment.
     6. Executive’s Representations.
          (a) The Executive represents that he has full authority to enter into
this Agreement and that he is free to enter into this Agreement and not under
any contractual restraint which would prohibit the Executive from satisfactorily
performing his duties to the Company under this Agreement.
          (b) The Executive hereby agrees to indemnify and hold harmless the
Company, its officers, directors and stockholders from and against any losses,
liabilities, damages or costs (including reasonable attorneys’ fees) arising out
of a breach, or claimed breach, of any of the representations, warranties and
covenants of the Executive set forth in this Agreement.
          (c) The Executive acknowledges that he is free to seek advice from
independent counsel with respect to this Agreement. The Executive has obtained
such advice. The Executive is not relying on any representation or advice from
the Company or any of its officers, directors, attorneys or other
representatives regarding this Agreement, its content or effect.
     7. Arbitration. Any controversy or claim arising out of or relating to this
Agreement or any breach hereof or the Executive’s employment by the Company or
termination thereof, shall be settled by arbitration by one arbitrator in
accordance with the rules of the American Arbitration Association, and judgment
upon such award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. The arbitration shall be held in the City in which the
Executive was last employed or such other place as may be agreed upon at the
time by the parties to the arbitration.
     8. Equitable Relief. The Executive acknowledges that the Company is relying
for its protection upon the existence and validity of the provisions of this
Agreement, that the services to be rendered by the Executive are of a special,
unique and extraordinary character, and that irreparable injury will result to
the Company from any violation or continuing violation of the provisions of this
Agreement for which damages may not be an adequate remedy. Accordingly, the
Executive hereby agrees that in addition to the remedies available to the
Company by law or under this Agreement, the Company shall be entitled to obtain
such equitable relief as may be permitted by law in a court of competent
jurisdiction including, without limitation, injunctive relief from any violation
or continuing violation by the Executive of any term or provision of this
Agreement.

11



--------------------------------------------------------------------------------



 



     9. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal substantive laws (and not the laws of
conflicts) of the State of California.
     10. Entire Agreement. This Agreement constitutes the whole agreement of the
parties hereto in reference to any employment of the Executive by the Company
and in reference to any of the matters or things herein provided for or
hereinabove discussed or mentioned in reference to such employment; all prior
agreements, promises, representations and understandings relative thereto being
herein merged.
     11. Assignability.
          (a) In the event the Company shall merge or consolidate with any other
corporation, partnership or business entity, or all or substantially all of the
Company’s business or assets shall be transferred in any manner to any other
corporation, partnership or business entity, then such successor to the Company
shall thereupon succeed to, and be subject to, all rights, interests, duties and
obligations of, and shall thereafter be deemed for all purposes hereof to be,
the “Company” under this Agreement. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If the Executive should die, any amounts payable to him hereunder
shall be paid in accordance with the terms of this Agreement to the Executive’s
devisee, legatee, or other designee or, if there be no such designee and
Executive is married, then to Executive’s spouse, or if there be no such
designee or spouse, to his estate.
          (b) This Agreement is personal in nature and the Executive shall not,
except as set forth in subsection (a) hereof, without the written consent of the
Company, assign or transfer this Agreement or any rights or obligations
hereunder.
          (c) Except as set forth in subsection (a) above, nothing expressed or
implied in this Agreement is intended or shall be construed to confer upon or
give to any person, other than the parties to this Agreement, any right, remedy
or claim under or by reason of this Agreement or of any term, covenant or
condition of this Agreement.
     12. Amendments; Waivers. This Agreement may be amended, modified,
superseded, canceled, renewed or extended and the terms or covenants of this
Agreement may be waived only by a written instrument executed by the parties to
this Agreement or, in the case of a waiver, by the party waiving compliance. Any
such written instrument must be approved by the Board to be effective as against
the Company. The failure of any party at any time or times to require
performance of any provision of this Agreement shall in no manner affect the
right at a later time to enforce the same. No waiver by any party of the breach
of any term or provision contained in this Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term or covenant contained in this Agreement.

12



--------------------------------------------------------------------------------



 



     13. Notice. All notices, requests or consents required or permitted under
this Agreement shall be made in writing and shall be given to the other parties
by personal delivery, overnight air courier (with receipt signature) or
facsimile transmission (with “answerback” confirmation of transmission), sent to
such parties’ addresses or telecopy numbers as are set forth below such parties’
signatures to this Agreement, or such other addresses or telecopy numbers of
which the parties have given notice pursuant to this Section 13. Each such
notice, request or consent shall be deemed effective upon the date of actual
receipt, receipt signature or confirmation of transmission, as applicable.
     14. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     15. Survival. The representations and agreements of the Executive set forth
in Sections 6, 7, and 8 of this Agreement and in the attached Confidentiality
Agreement shall survive the expiration or termination of this Agreement
(irrespective of the reason for such expiration or termination).
     16. Taxes. The Company may withhold from any payments made under this
Agreement all applicable taxes, including but not limited to Federal, state and
local income, employment and social insurance taxes, as shall be required by
law.
     17. Attorneys’ Fees. The Company shall reimburse the Executive for
reasonable attorneys’ fees and expenses incurred in connection with the
preparation and negotiation of this Agreement and the documents contemplated
under this Agreement (but no more than $15,000, based on a reasonable hourly
rate), upon presentation to the Company of documents supporting and describing
such fees and expenses. If any party to this Agreement seeks to enforce his or
its rights under this Agreement, the prevailing party or parties shall be
entitled to recover reasonable fees, costs and expenses incurred in connection
therewith including, without limitation, the fees, costs and expenses of
attorneys, accountants and experts, whether or not litigation is instituted, and
including such fees, costs and expenses of appeals.
     18. Company Representation. The Company represents that prior to the
Effective Date it will have received all necessary Board approval for entering
into and executing this Agreement and granting the restricted stock units and
stock options provided for herein.
[Signature page follows]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties to this Agreement have executed this
Agreement as of the date first above written.

            EMAK WORLDWIDE, INC.
            By: Teresa L. Tormey      Its EVP, General Counsel & Secretary     
  Address for Notices:       EMAK Worldwide, Inc.
6330 San Vicente Blvd.
Los Angeles, CA 90048
(323) 930-8346 (fax)
Attention: General Counsel             JIM HOLBROOK            Address for
Notices:       Jim Holbrook’s home address reflected in the Company’s payroll
records at the time notice is given.       With a copy to:       Richard N.
Tishler
Riezman Berger, P.C.
7700 Bonhomme, 7th Floor
Clayton, Missouri 63105
(314) 727-6458 (fax)    

14